Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
Response to Arguments
Applicant’s arguments (in re pages 8-9) with respect to claim(s) 1-8, 10-17, 19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the amendment to claims 1 and 12, Dietz et al. (US 2004/0078831) is introduced and Pfeffer has also been analyzed in a different light to meet the claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-3, 5-14, 16-17 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-14 and 16-20 are of U.S. Patent No. 9,357,159 in view of Pfeffer et al. (US 2008/0216136) in view of Dietz et al. (US 2004/0078831).

Claim 1 of 9,357,159
Claim 1 of Instant Application
A method of presenting content stored on a content receiver, the method comprising:

receiving, by a content receiver, a plurality of instructions to 
 simultaneously record a plurality of instances of content, wherein: 

each of the plurality of instances of content corresponds to a separate television event on a separate television channel from a separate content provider, the plurality of instances of content are all received by a single tuner of the content receiver, the plurality of instances of content are encoded by a programming provider utilizing a same control word prior to being received at the content receiver, and the plurality of instances of content are decoded, by the content receiver, utilizing the same control word;  
  
A method of presenting content stored on a content receiver, the method
comprising:

receiving, by a tuner of a content receiver from a content provider, a multiplexed broadcast signal in a frequency band, the multiplexed broadcast signal including data related to a plurality of instances of programming content, each of the instances of programming content corresponding to a respective separate television event;



at least two of the plurality of instances of content as specified by the 
plurality of instructions for a first time period;  
receiving, by the content receiver, a content selection;



receiving, by the content receiver subsequent to the recording, a content selection from a user of the content receiver, the content selection including an instruction to view a requested instance of programming content; and

determining, by the content receiver, that the content selection includes first content that is a member of a group;  
determining a set of data associated with the group, wherein sets of data 
associated with a group include group criteria met by each member of the group;  


determining, automatically by the content receiver in response to the content selection, a group of instances of programming content including multiple of the plurality of stored instances of programming content identified, such that each member of the group meets a group criteria shared by each other member of the content group and by the requested instance of programming content, and the members of the group are not episodes of same episodic programming, but have an original airing sequence; and 

determining a playback sequence in accordance with an original airing sequence indicated by the group criteria



	While the remaining limitations are not met, Pfeffer teaches:
the at least one of the plurality of instances automatically identified for recording by the content receiver based on comparing predefined recording parameters with criteria received in association with receiving the at least one of the plurality of instances (Figs. 658, wherein steps 722 and 724 automatically identifies a plurality of programming content (e.g. Programs 3, 6, 8, 15 and 19) for recording. The identification is based on the initial user selection in step 720 and based on the plurality of programming content including criteria of belonging to the same timing and being in the same frequency band. Paragraph 62 also teaches wherein a set of programs corresponding to a first communications channel is identified by the system. Additionally, paragraph 89 also teaches automatically identifying a plurality of programming content to be recorded within the communication channel/frequency band);
receiving a content selection from a user of the content receiver, the content selection including an instruction to view a requested instance of programming content (Figs. 7-8, wherein a user’s selection of one of the programs included within the same frequency band. The selection results in recording (while viewing) of the requested program and other programs in the same frequency band.  Fig. 5A-5B and paragraph 63 teaches wherein “a list of programs received over the first communications channel which are available for playback”. Additionally, paragraph 89 also teaches receiving a 
the members of the group are not episodes of same episodic programming, but have an original airing sequence (Figs. 6-8 and paragraph 89 teaches wherein programming from various different channels are recorded over a period of time. Therefore, the members of the group (being identified as being recorded on the same frequency band) are not of the same episodic programming but have their own airing sequence, if the programming is part of a series/show. To further address the term “grouping criteria” it should be noted that there’s a difference between the group/plurality of instances of programming content that is recorded at the same time, versus, the group wherein each of the members of the group shares a grouping criteria. As discussed above and in the prior Office Action, the grouping criteria is based on programming being within the same frequency band (having different programming that are broadcasted at the same time). Therefore, it appears that Pfeffer does have support for teaching that the members of the group are not episodes of the same episodic programming, but have an original airing sequence associated with each of the shows recorded);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Pfeffer into claim 1 of ‘159 Patent because such incorporation allows for the benefit of improving the user’s friendliness of the system by automatically recording a plurality of items that they are interested in (Paragraphs 10-18).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Dietz into the system of claim 1 of ‘159 and Pfeffer, such that the group of programming recorded by Pfeffer would also be extended to record over an entire prime time viewing (e.g. 7-9PM) and playback the recorded shows in its original airing sequence because said incorporation allows for the benefit of improving the user’s convenience (Dietz: abstract and paragraph 22). 

	Dependent claims 2-3, 5-6, 8-11 and 21 are also taught by Pfeffer (see the reasoning in the discussion in the prior art rejections below).
	Dependent claim 7 is met by claim 1 of the ‘159 Patent.
	System claims 12-14, 16-17 and 19-20 are rejected for the same reasons as discussed above in claims 1-3, 5-6 and 8-9 of the instant application, respectively.

Claims 4 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,357,159 in view of Pfeffer et al. (US 2008/0216136) in view of Dietz et al. (US 2004/0078831) and further in view of Rai et al. (US 2010/0138865).
Regarding claim 4, claim 1 of ‘159 Patent, Pfeffer and Dietz teaches the claimed as discussed above in claim 1 wherein unwatched programs are targeted for inclusion in the group for recording, however, fails to explicitly teach the claimed wherein: 
determining the group of instances of programming content comprises determining, for each stored instance of programming content of the plurality of stored instances of programming content, whether the stored instance of programming content has been previously viewed by a user of the content receiver; and
the transmitting comprises transmitting instructions directing the content receiver to skip playback of those members of the group determined to have been previously viewed by the user of the content receiver.
In an analogous video displaying art, Rai in paragraphs 152-155 teaches specifically wherein content items “previously viewed" are automatically skipped.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Rai into the proposed combination of Pfeffer, Dietz and claim 1 of ‘159 Patent, such that the intelligent programming (in para 155 of Pfeffer) would exclude programming that are already seen by the user, because said incorporation allows for the benefit of increasing user friendliness of the system by allowing viewers an easy way to access and view content (Rai: paragraphs 8-9 and 23-27).
Claim 15 is rejected for the same reasons as discussed in claim 4 above.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,231,009 in view of Pfeffer et al. (US 2008/0216136) in view of Dietz et al. (US 2004/0078831).

Claim 1 of 10,231,009
Claim 1 of Instant Application
  1.  A method of presenting content stored on a content receiver, the method 
comprising: 

receiving, by a content receiver, a content selection from a user of the content receiver, wherein the content selection includes an instruction to view an instance of programming content;  transmitting, by the content receiver, the instance of programming content, wherein when the instance of  programming content is received, the instance of programming content is 
displayed on a display device;  


determining group criteria associated with the content group, wherein the group criteria is met by each member of the content group; 

(Claim 4.  The method of claim 1, wherein the content selection and the first and second additional content are encoded by a programming provider utilizing a same control word prior to being received at the content receiver.)


A method of presenting content stored on a content receiver, the method
comprising:

receiving, by a tuner of a content receiver from a content provider, a multiplexed broadcast signal in a frequency band, the multiplexed broadcast signal including data related to a plurality of instances of programming content, each of the instances of programming content corresponding to a respective separate television event;



separate content providers; 





receiving, by the content receiver subsequent to the recording, a content selection from a user of the content receiver, the content selection including an instruction to view a requested instance of programming content; and


determining, automatically by the content receiver in response to the content selection, a group of instances of programming content including multiple of the plurality of stored instances of programming content identified, such that each member of the group meets a group criteria shared by each other member of the content group and by the requested instance of programming content, and the members of the group are not episodes of same episodic programming, but have an original airing sequence; and

determining a playback sequence in accordance with an original airing sequence indicated by the group criteria



	While the remaining limitations are not met, Pfeffer teaches:
the at least one of the plurality of instances automatically identified for recording by the content receiver based on comparing predefined recording parameters with criteria received in association with receiving the at least one of the plurality of instances (Figs. 658, wherein steps 722 and 724 automatically identifies a plurality of programming content (e.g. Programs 3, 6, 8, 15 and 19) for recording. The identification is based on the initial user selection in step 720 and based on the plurality of programming content including criteria of belonging to the same timing and being in the same frequency band. Paragraph 62 also teaches wherein a set of programs corresponding to a first communications channel is identified by the system. Additionally, paragraph 89 also teaches automatically identifying a plurality of programming content to be recorded within the communication channel/frequency band);
receiving a content selection from a user of the content receiver, the content selection including an instruction to view a requested instance of programming content (Figs. 7-8, wherein a user’s selection of one of the programs included within the same frequency band. The selection results in recording (while viewing) of the requested program and other programs in the same frequency band.  Fig. 5A-5B and paragraph 63 teaches wherein “a list of programs received over the first communications channel which are available for playback”. Additionally, paragraph 89 also teaches receiving a 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Pfeffer into claim 1 of ‘159 Patent because such incorporation allows for the benefit of improving the user’s friendliness of the system by automatically recording a plurality of items that they are interested in (Paragraphs 10-18).
	However, claim 1 of ‘159 and Pfeffer fails to teach, however, Dietz teaches the claimed determining a playback sequence in accordance with an original airing sequence indicated by the group criteria (Dietz also teaches in a recording and playback device, wherein a plurality of channels are entirely recorded over a period of time, e.g. 7-9PM, and when the user is able to view television, the entire recorded channels can be played to display the recorded programs in its original airing sequence (see paragraph 22). Dietz also teaches that programming can be recorded for a period of time that covers multiple/plurality of television programs that are broadcasted in sequence over a “prime time” time slot type time period). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Dietz into the system of claim 1 of ‘159 and Pfeffer, such that the group of programming recorded by Pfeffer would also be extended to record over an entire prime time viewing (e.g. 7-9PM) and playback the recorded shows in its original airing sequence because said incorporation allows for the benefit of improving the user’s convenience (Dietz: abstract and paragraph 22).

	Dependent claim 7 is met by claim 1 of the ‘109 Patent.
	System claims 12-14, 16-17 and 19-20 are rejected for the same reasons as discussed above in claims 1-3, 5-6 and 8-9 of the instant application, respectively.
Claims 4 and 15 are met by the limitations presented in claim 1 of ‘009 Patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8, 10-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer (US 2008/0216136) in view of Dietz et al. (US 2004/0078831).
Regarding claims 1 and 12, Pfeffer teaches a television receiver (Figs. 1 and 6, STB/Recording and Playback apparatus 600), comprising:
one or more processors (Fig. 6, processor 604);
a plurality of tuners (paragraph 127); and
a non-transitory computer readable storage medium communicatively coupled to the one or more processors, wherein the non-transitory computer readable storage medium includes instructions that, when executed by the one or more processors 
receiving, by a tuner of the plurality of tuners, from a content provider, a multiplexed broadcast signal in a frequency band, the multiplexed broadcast signal including data related to a plurality of instances of programming content, each of the instances of programming content corresponding to a respective separate television event (Figs. 1A-1B and 5-8 teaches wherein the at least one of the tuners receives a multiplexed number of programs in a frequency band (e.g. Frequency bands 1-4) associated with a number of different programming content corresponding to different television events/channels);
recording at least one of the plurality of instances of programming content to a non-transitory storage medium of the content receiver, thereby adding the set of instances of programming content to a plurality of stored instances of programming content stored on the storage medium, the at least one of the plurality of instances automatically identified for recording by the content receiver based on comparing predefined recording parameters with criteria received in association with receiving the at least one of the plurality of instances (Figs. 6-8, wherein programming in the same frequency band are recorded as a set of related programming within the storage means of the device in Fig. 6. Paragraphs 62-63 teaches “the device records at least some packets from each of a plurality of programs communicated on said first communications channel while said first communications channel is being used to communicate the first program”. Additionally, paragraph 89 also teaches automatically identifying a plurality of programming content to be recorded within the communication 
receiving a content selection from a user of the content receiver, the content selection including an instruction to view a requested instance of programming content (Figs. 7-8, wherein a user’s selection of one of the programs included within the same frequency band. The selection results in recording (while viewing) of the requested program and other programs in the same frequency band.  Fig. 5A-5B and paragraph 63 teaches wherein “a list of programs received over the first communications channel which are available for playback”. Additionally, paragraph 89 also teaches receiving a user’s request to view a requested instance of programming from a list of programming that is automatically identified for recording); and
determining, in response to the content selection, a group of instances of programming content including multiple of the plurality of stored instances of programming content identified, such that each member of the group meets a group criteria shared by each other member of the content group and by the requested instance of programming content (Figs. 6-8 and paragraph 89 teaches wherein a group the members of the group are not episodes of same episodic programming, but have an original airing sequence (Figs. 6-8 and paragraph 89 teaches wherein programming from various different channels are recorded over a period of time. Therefore, the members of the group (being identified as being recorded on the same frequency band) are not of the same episodic programming but have their own airing sequence, if the programming is part of a series/show. To further address the term “grouping criteria” it should be noted that there’s a difference between the group/plurality of instances of programming content that is recorded at the same time, versus, the group wherein each of the members of the group shares a grouping criteria. As discussed above and in the prior Office Action, the grouping criteria is based on programming being within the same frequency band (having different programming that are broadcasted at the same time). Therefore, it appears that Pfeffer does have support for teaching that the members of the group are not episodes of the same episodic programming, but have an original airing sequence associated with each of the shows recorded. 
	While Pfeffer teaches automatically identifying based on recording parameters of a first program and other programs automatically based on a compared predefined recording parameters, fails to explicitly teach that the playback of the content is implemented based on an original airing sequence and therefore fails to teach the 
	Dietz also teaches in a recording and playback device, wherein a plurality of channels are entirely recorded over a period of time, e.g. 7-9PM, and when the user is able to view television, the entire recorded channels can be played to display the recorded programs in its original airing sequence (see paragraph 22). Dietz also teaches that programming can be recorded for a period of time that covers multiple/plurality of television programs that are broadcasted in sequence over a “prime time” time slot type. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Dietz into the system of Pfeffer, such that the group of programming recorded by Pfeffer would also be extended to record over an entire prime time viewing (e.g. 7-9PM) and playback the recorded shows in its original airing sequence because said incorporation allows for the benefit of improving the user’s convenience (Dietz: abstract and paragraph 22). 
With respect to the “automatically by the content receiver” limitations, it should be noted that Pfeffer’s STB/recording device 600 performs the steps automatically as part of the system’s ability to identify the programs for recording, recording automatically the set of programming content and determining that each of the members are part of the content group (with Pfeffer’s time period and same frequency band).

Regarding claim 2, Pfeffer teaches the claimed further comprising:


Regarding claim 3, Pfeffer teaches the claimed wherein:
the transmitting comprises transmitting instructions directing the content receiver to playback the members of the group of instances of programming content for display on the display device in accordance with the playback sequence (Figs. 5-8 and paragraphs 62-66 teaches wherein the plurality of programming content on a first communications channel is recorded and allowed to played back in accordance based on their grouping criteria (based on being in the same communications channel/frequency band) and also based on the time period associated with the programming).

Regarding claim 5, Pfeffer teaches the claimed further comprising:
receiving a set of instructions by the content receiver from the content provider; and determining, automatically by the content receiver, the predefined recording parameters from the set of instructions (Figs. 5-8, paragraphs 62 and 89 all teaches set of instructions in the form of structuring which programs are multiplexed together in the same frequency band. Especially, paragraph 89 teaches the benefit of conveying similar programming together in the same channel and automatically identified for recording. 

Regarding claim 6, Pfeffer teaches the claimed further comprising:
receiving a selection of criteria by the content receiver from a user of the content
receiver; and determining, automatically by the content receiver, the respective criteria from the selection of criteria (Figs. 5-8, paragraphs 62 and 89 all teaches set of instructions in the form of structuring which programs are multiplexed together in the same frequency band. Figs. 5A-5B provides for automatically recording all the programs from the same communications channel based on them being indicated by the user for selection. Similarly, Fig. 7 allows for user’s selection determining which frequency band is to be recorded).

Regarding claim 8, Pfeffer teaches the claimed wherein each member of the group meets the group criteria by being associated with a same time slot during which the member of the group was originally presented (as discussed above in claim 1, Figs. 5-8 teaches wherein the programming within each of the frequency bands are in the same time period).

Regarding claim 10, Pfeffer teaches the claimed wherein determining the group of instances of programming content comprises:
determining, for each stored instance of programming content of the plurality of stored instances of programming content, whether the stored instance of programming 
including the stored instance of programming content as a member of the group in accordance with determining that the stored instance of programming content has not been previously viewed by the user of the content receiver (paragraph 155 teaches wherein the QAM channels are adjusted so that the desired episodic programming is recorded together).

Regarding claim 11, Pfeffer teaches the claimed wherein each of the instances of programming content corresponds to a separate television event on a separate television channel from a separate content provider (Figs. 5-8, wherein the programming corresponds to separate television events from different providers).
	
Claims 13-14, 16-17 and 19 are rejected for the same reasons as discussed above in claims 2-3, 5-6 and 8, respectively.

Regarding claim 21, Dietz teaches the claimed wherein the receiving and recording of the group of instances of programming content by the television receiver is not in the original airing sequence (Figs. 6-8, wherein programming in the same frequency band are recorded as a set of related programming within the storage means .

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer (US 2008/0216136) in view of Dietz et al. (US 2004/0078831) and further in view of Rai et al. (US 2010/0138865).
Regarding claim 4, Pfeffer teaches the claimed as discussed above in claims 1 and 10 wherein unwatched programs are targeted for inclusion in the group for recording, however, fails to explicitly teach the claimed wherein: 
determining the group of instances of programming content comprises determining, for each stored instance of programming content of the plurality of stored 
the transmitting comprises transmitting instructions directing the content receiver to skip playback of those members of the group determined to have been previously viewed by the user of the content receiver.
In an analogous video displaying art, Rai in paragraphs 152-155 teaches specifically wherein content items “previously viewed" are automatically skipped.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Rai into the proposed combination of Pfeffer and Dietz, such that the intelligent programming (in para 155 of Pfeffer) would exclude programming that are already seen by the user, because said incorporation allows for the benefit of increasing user friendliness of the system by allowing viewers an easy way to access and view content (Rai: paragraphs 8-9 and 23-27).
Claim 15 is rejected for the same reasons as discussed in claim 4 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer (US 2008/0216136) in view of Dietz et al. (US 2004/0078831) and further in view of Robyr et al. (US 2011/0099364).
Regarding claim 7, while Pfeffer teaches utilizing frequency bands within transport streams to transmit at least five programs at one based on the time period of the broadcast, fails to teach the claimed wherein:
“wherein the data related to the plurality of instances of programming content is all scrambled by a same control word”.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Robyr into the proposed combination of Pfeffer and Dietz because said incorporation allows for the benefit of applying encryption to prevent illegal decoding and display of secure broadcast content.
With respect to the “automatically by the content receiver” limitations, it should be noted that Pfeffer’s STB/recording device 600 performs the steps automatically as part of the system’s ability to identify the programs for recording, recording automatically the set of programming content and determining that each of the members are part of the content group (with Pfeffer’s time period and same frequency band).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481